

Exhibit 10.41




November 9, 2017




Knight-Swift Transportation Holdings Inc.
20002 North 19th Avenue
Phoenix, Arizona 85027


Re:
Knight-Swift Transportation Holdings Inc.: Restricted Stock Unit (Time Vested)
Grant Agreement



Dear


The Compensation Committee (the “Committee”) of the Board of Directors of
Knight-Swift Transportation Holdings Inc. (the “Company”) has awarded you, as of
the date of this letter (the “Grant Date”), a Restricted Stock Unit grant (the
“Grant”). The Grant entitles you to receive a maximum of shares of the Company’s
voting Class A common stock (the “Stock”), par value $0.01 per share (the “Stock
Award”) to be issued when and as provided by this Restricted Stock Unit Grant
Agreement (this “Agreement”). This Grant is made pursuant to the authority of
the Company’s 2014 Omnibus Incentive Plan (the “Plan”). This Grant is made
subject to the terms and conditions of this Agreement and the Plan. In this
Agreement, the Company is sometimes referred to as “we” or “us.” Terms used in
this Agreement that are defined in the Plan have the same meaning as stated in
the Plan.


1.Grant of Restricted Stock Units. The Grant is made to you as part of your
compensation and is payable to you in accordance with this Agreement, and in the
expectation that until such time as this Grant is fully vested, you will
continue to perform services for the Company as its director, employee, or
consultant. You will receive no fractional shares. Under this Grant you will be
issued that number of shares of Stock, not to exceed the total Stock Award, that
is determined by the vesting schedule set forth below in Section 2. Stock will
be issued to you within 30 days of your Vesting Date. No shares of Stock will be
issued to you for any portion of the Stock Award that is not vested. Except as
set forth in this Agreement, this Grant may not be settled in cash. In no event
will you be issued more shares than your Stock Award, but the number of shares
of your Stock Award is subject to automatic adjustment for stock dividends,
stock splits, reverse stock splits, reorganizations, or reclassifications, as
provided in Section 6.2 of the Plan.


2.Vesting Schedule. Below is the vesting schedule for this Grant. For each
vesting year you complete while you are associated with the Company, as an
employee, director or consultant, your Stock Award will become vested and
non-forfeitable in accordance with the quantities set forth in the following
schedule ("Vested Quantity").




You will not accrue any Vested Quantity for any vesting year, unless you are a
director of, employed by, or under a consulting contract with the Company as of
the Vesting Date, or unless you die, or become disabled, or you retire as
described below. You will not be credited with fractional vesting years.












4298399.5

--------------------------------------------------------------------------------




Your Vested Quantity shall cease to accrue (except as otherwise provided hereby)
upon Separation from Service (as defined in the Plan) with the Company,
regardless of the cause. Nevertheless, the Stock Award subject to this Grant
will become fully vested and non-forfeitable upon your death or disability (as
such term is defined in the Plan), or at such time as your Vested Quantity
equals the amount of the Stock Award specified in the introductory paragraph.
Your Stock Award will also become fully vested and non-forfeitable if you retire
with the approval of the Committee. If you experience a Separation of Service
from the Company for any reason, the portion of your Stock Award that is not
vested, and any related declared and accrued but undistributed Dividend
Equivalent (as defined in Section 4, below), will be automatically forfeited.


3.Book Entry Form. The Stock will be issued to you in book entry form
(non-certificated). Stock will be treated as issued and outstanding only as it
is actually issued. No Stock will be issued to you until you have accrued a
Vested Quantity on the respective Vesting Date. Any Stock issued may be subject
to other limitations as either the Plan or the law may require.
4.No Voting Rights. You have no voting rights until your Stock is issued to you.
A Restricted Stock Unit has no voting rights.


5.Dividend Equivalents. Until Stock is issued to you, you will receive no
dividends. However, you will accrue a Dividend Equivalent for the number of
shares of Stock that constitutes your Stock Award. For each share of Stock
subject to your Stock Award, the Company will accrue on its books, from the
Grant Date until paid, an amount equal to the dividends that would have been
paid on those shares of Stock, if the Stock had been issued and outstanding from
the Grant Date (the “Dividend Equivalent”). As your Stock Award vests, you will
be paid by the Company, simultaneously, cash in an amount equal to the Dividend
Equivalent you have accrued through the date the Stock is issued to you. Any
Dividend Equivalent attributable to any portion of a Stock Award that is
forfeited will also be forfeited, when your Stock is forfeited. Your Dividend
Equivalent will be paid to you not later than the date your Stock is issued to
you. You have no right to elect to defer payment of any Dividend Equivalent.


6.Termination Date of Grant. Subject to the limitations of Section 15, this
Grant shall terminate upon the earlier of the date of your Separation from
Service or the date your Vested Quantity equals the amount of the Stock Award in
the introductory paragraph.


7.Tax Treatment. As the Stock Award vests, you will recognize ordinary income
for the value of the Stock issued to you. The value of the Stock is the fair
market value, which is based on the closing market price the day the Stock
vests. If the day of vesting falls on a weekend or on a holiday, the fair market
value will be based on the closing market price of the immediate business day
prior to the day of vesting. By accepting the Grant, you accept responsibility
for any income tax withholding or other taxes imposed on you by virtue of the
issuance of the Grant. The Company has the right to reduce the total number of
shares of Stock and the Dividend Equivalent distributed to you by the amount of
any federal or state taxes (including, without limitation, FICA, FUTA, and
Medicare) the Company is obligated to withhold and pay, and you hereby authorize
the Company to reduce the number of shares of Stock and of Dividend Equivalent
payable to you by the amount of any federal or state tax the Company is required
to withhold and pay.




2

--------------------------------------------------------------------------------




8.Non-Compete and Non-Solicitation Agreement.


(a)    This Grant has been made to you because you have been retained by the
Company in a position of trust and confidence and to induce you to continue to
contribute to the results of the Company’s operations. In consideration for the
issuance of this Grant (and the Company’s agreement to allow you to become a
shareholder of the Company), you agree that you will not directly compete with
the Company for six (6) months after your Separation from Service (the
“Non-Compete Period”), without first obtaining the Company’s prior written
consent, which consent the Company may, in its reasonable discretion, withhold.
For this purpose, you will be considered to be directly competing with the
Company if you are engaged in any of the activities described in clauses (b)(i),
(ii) or (iii) below. The consideration for this six (6) month non-compete
agreement is the issuance of this Grant.


(b)    You will be considered as directly competing with the Company if at any
time during the Non-Compete Period you: (i) are employed by, contract with, or
obtain an interest as an owner, shareholder, partner, limited partner or member
in, any business or corporation that competes directly with the Company (as such
direct competition is defined below), but excluding an investment of one percent
(1%) or less in any publicly traded company; (ii) on your own behalf, or on
behalf of any other person with whom you may be employed, you solicit or divert
from the Company the business of any person who is either a customer of the
Company during your employment or is identified as a potential customer of the
Company; or (iii) solicit, divert or encourage any person who is an employee of
the Company to leave employment and to become employed by a person who directly
competes with the Company. For purposes of this Section 8, you (x) will be
considered to be in direct competition with the Company and (y) a person,
business or corporation will be considered a direct competitor of the Company,
if either you or it is engaged in a truckload business (dry van, refrigerated,
brokerage, drayage, intermodal, logistics, or any combination thereof) that
conducts significant operations in the same traffic lanes in which the Company
operates, or in which the Company has internally identified as a planned area of
operation or expansion of its business as of the date of your Separation from
Service.
(c)    By accepting this Grant, you agree that the foregoing non-competition
provisions are reasonable and that you are being compensated for your agreement
not to compete. If you violate this Agreement during the Non-Compete Period, you
agree to pay the Company, upon demand, an amount equal to 60% of the value
realized by you under this Grant, disregarding the amount of any federal or
state taxes you paid (the “Repayment Amount”). Upon paying the Company the
Repayment Amount, your obligations to the Company under Section 8(b) shall be
deemed to be satisfied. You agree that the Repayment Amount is reasonable and is
intended to return to the Company a portion of the compensation paid to you in
consideration for your agreement to continue with the Company and not to compete
with the Company if you leave, except on the terms of this Agreement, after you
have received the Stock Award made here.


(d)    The Company shall have the right to extend the Non-Compete Period for up
to an additional twelve (12) months beyond the completion of your initial
Non-Compete Period (the “Extended Non-Compete Period”). If the Company elects to
extend the Non-Compete Period, it will notify you in writing of such fact not
later than the thirtieth (30th) day prior to the expiration of the initial
Non-Compete Period. By accepting this Grant, you agree to accept and abide by
the Company’s election. If the Company elects to extend the Non-Compete Period,
you agree not to


3

--------------------------------------------------------------------------------




work for any direct competitor of the Company (as defined in Section 8(b))
during the Extended Non-Compete Period, and the Company agrees to pay you,
during the Extended Non-Compete Period, an amount equal to your monthly base
salary or monthly base consulting fee, as applicable, in effect as of the date
of your Separation from Service. Payment for any partial month will be prorated.
Payment of your base salary or consulting fee during the Extended Non-Compete
Period will be made at the same times and in the same amounts that such amounts
were paid to you while you were in the service of the Company. If the Company
elects to extend the Non-Compete Period, any monies you earn from any other
work, whether as an employee or as an independent contractor, will reduce,
dollar for dollar, the amount that the Company is obligated to pay you. Payments
made by the Company under this Section 8(d) are made for the extension of the
non-compete covenant and do not render you either an employee of, or a
consultant to, the Company.


9.Compliance with Securities Laws; Share Restrictions.


(a)    So long as you are serving as an employee of the Company, you may not
sell any shares of the Stock except in accordance with all applicable federal
and state securities laws and the applicable policies of the Company regarding
the sale, ownership and retention of the Company’s securities by insiders,
executives, and employees. The Company has filed a registration statement with
the United States Securities and Exchange Commission covering the Grant (and the
Stock subject to the Grant) issued pursuant to the Plan. So long as that
registration statement is in effect, Stock issued pursuant to the Plan will not
be restricted as to transfer. The Company does not provide any assurance that
any registration statement will continue to be maintained in effect with respect
to the Stock. If for any reason, a registration statement is not in effect with
respect to the Stock, the Stock may not be sold or transferred except in
compliance with applicable securities laws.


(b)    This Grant is subject to any claw-back policy adopted by the Company for
incentive-based compensation (the “Clawback Policy”), as required by Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act. The Clawback
Policy, as it exists from time to time, is incorporated by reference into this
Agreement. If there is any conflict between the provisions of this Agreement and
the Clawback Policy, the Clawback Policy shall control.


10.Risks. By accepting this Grant, you acknowledge that the value of the Stock
may be adversely affected by changes in the United States’ economy; changes in
the Company’s profitability, financial condition, business or properties; a
reduction in the Company’s growth rate; competition from other truckload
carriers; and other risk factors that are described more particularly in the
Company’s most recent Annual Report on Form 10-K and in its reports on Forms
10-Q and 8-K. The Company does not promise you that the value of the Stock will
rise or that the Company will continue to grow or be profitable.


11.Access to Information. With respect to this Grant, you acknowledge that you
have reviewed a copy of the Plan available at
http://investor.knight-swiftinc.com, and that the Company has delivered to you,
or has provided to you through on-line access, for your examination copies of
its reports filed on Forms 8-K, 10-Q and 10-K and any proxy or shareholder
information materials filed with the United States Securities and Exchange
Commission and available through EDGAR. These materials may also be accessed on
the Company’s website at http://investor.knight-


4

--------------------------------------------------------------------------------




swiftinc.com. A copy of these materials will be provided to you if you request
them in writing from the Company.


12.Successors. This Agreement is binding on you, your spouse and any successors
or assigns.


13.Arbitration of Disputes. We agree that the Federal Arbitration Act shall
apply to and govern the arbitration provisions of this Agreement. Any disputes
between or among us with respect to the terms of this Agreement or the rights of
either of us under this Agreement, shall be subject to the arbitration
procedures specified in the Revised Arizona Arbitration Act (“RAAA”) but only to
the extent not inconsistent with the Federal Arbitration Act. Arbitration will
occur in Phoenix, Arizona. Judgment on any arbitration award may be entered in
any court having jurisdiction. A single arbitrator shall have the power to
render a maximum award of $500,000. If you or we assert a claim in excess of
$500,000, the matter may be heard by a single arbitrator, but either of us may
request that the arbitration be heard by a panel of three arbitrators and, if so
requested, the arbitration decision shall be made by a majority of the three
arbitrators. The Company shall pay the costs of arbitration, but if the Company
is the prevailing party in the arbitration, the Company shall have the right to
recover from you all costs of arbitration. EACH OF THE PARTIES EXPRESSLY AGREES
TO ARBITRATION AND WAIVES ANY RIGHT TO TRIAL BY JURY ANY PARTY MAY HAVE. In
consideration of this Grant, you agree not to bring any class action or any
arbitration class action against the Company. Nothing in this Agreement limits
or restricts any self-help remedy, including, without limitation, any right of
offset a party may have. The person prevailing in any arbitration is entitled to
payment of all legal fees and costs and all costs of arbitration, regardless of
whether such costs are recoverable under applicable law. In the event of any
conflict between the arbitration procedures specified in this Agreement and the
RAAA, this Agreement shall control.


14.WAIVER OF CERTAIN CLAIMS. BY EXECUTING THIS AGREEMENT AND ACCEPTING THIS
GRANT, YOU AGREE THAT ANY CLAIM YOU MAY HAVE AGAINST THE COMPANY WITH RESPECT TO
THIS GRANT OR THE STOCK SUBJECT TO THE GRANT (OTHER THAN A CLAIM FOR THE
CONTRACTUAL BREACH OF THIS AGREEMENT OR THE PLAN, WHICH MAY BE BROUGHT WITHIN
ONE YEAR OF THE DATE SUCH BREACH OCCURS) MUST BE ASSERTED NOT LATER THAN ONE
YEAR FOLLOWING THE DATE OF THIS GRANT, AND THAT NO CLAIMS (OTHER THAN FOR BREACH
OF CONTRACT) MAY BE BROUGHT AFTER THAT PERIOD. YOU VOLUNTARILY AND KNOWINGLY
WAIVE ANY LONGER STATUTE OF LIMITATIONS IN CONSIDERATION OF THIS GRANT. IN
ADDITION, YOU AND THE COMPANY AGREE THAT ANY CLAIM MADE UNDER THIS AGREEMENT OR
THE PLAN, OR ARISING FROM OR IN CONNECTION WITH ANY STOCK GRANTED PURSUANT TO
THIS AGREEMENT OR THE PLAN, SHALL BE LIMITED TO ACTUAL ECONOMIC DAMAGES, AND THE
RECOVERY OF ATTORNEYS’ FEES AND COSTS OF COURT. TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO RESCISSION OR ANY RIGHT TO CLAIM OR RECOVER TREBLE DAMAGES,
PUNITIVE DAMAGES, OR EXEMPLARY DAMAGES, WHETHER SUCH RIGHTS ARE GRANTED BY
STATUTE OR UNDER COMMON LAW, IS HEREBY WAIVED AND RELEASED. EACH PARTY AGREES
AND ACKNOWLEDGES THAT THE WAIVER AND RELEASE OF SUCH RIGHTS IS VOLUNTARY AND
KNOWING


5

--------------------------------------------------------------------------------




AND THAT EACH PARTY HAS RECEIVED, UNDER THIS AGREEMENT, FULL AND ADEQUATE
CONSIDERATION FOR SUCH WAIVER.


15.Survival. The provisions of Sections 5, 7, 8, 9, 10, and 12 through 19 shall
survive the termination of this Grant and of this Agreement.
16.Rights Non-Transferable. Neither this Agreement nor your rights hereunder are
transferable, except by Last Will and Testament, Revocable Trust or Testamentary
Trust, or by the law of descent and distribution.
17.Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon you, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Grant. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan and this
Agreement.


18.Construction. It is the intent of the Company and you that the Stock subject
to this Grant is to be treated as “nonvested shares” within the meaning of
Financial Accounting Standards Board ASC Topic 718, and the Stock is subject to
being earned by you only if you continue to provide the Company with your
services until this Grant terminates.


19.Governing Law. This Agreement is subject to, and is to be construed in
accordance with, the laws of the State of Arizona.


20.Acceptance. You are required by the on-line system to accept or reject the
Grant and this Agreement. If you fail to affirmatively accept or reject through
the on-line system within five (5) business days after receipt of this Grant,
then by continuing to serve as a director of, in employment with, or as a
consultant for the Company, you will be deemed to have accepted and agreed to
the terms and conditions set forth in this Agreement and deemed to have
acknowledged receipt of a copy of the Plan.
Sincerely,


KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC., a Delaware Corporation
By: /s/ Adam Miller
    
Adam Miller
CFO


6